Case 1:19-cv-00994-PLM-PJG ECF No. 53, PageID.1221 Filed 01/21/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ARTHUR W. RUTLAND,                             )
                           Plaintiff,          )
                                               )      No. 1:19-cv-994
-v-                                            )
                                               )      Honorable Paul L. Maloney
R & R TRAILERS, INC.,                          )
                           Defendant.          )
                                               )

                                        JUDGMENT

      In accordance with the order entered on this date (ECF No. 52), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: January 21, 2021                                /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
